Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s reply filed on April 27, 2021.

Status of Claims
Amendment of claim 1, and cancellation of claims 7 and 19 acknowledged.
Claims 1-6, 8-18 and 20 are currently pending and are the subject of this office action.
Claim 17 and 20 were previously withdrawn.
Claims 1-6, 8-16 and 18 are presently under examination.
The following species are under examination:
1- Mannitol as the diuretic.

Priority
The present application is a 371 of PCT/IB2017/054556 filed on 07/27/2017, and claims priority to foreign application PAKISTAN 468/2016 filed on 08/02/2016.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 112 (New Rejection Necessitated by Amendment).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at This is a written description rejection.

Claims 1-6, 8-16 and 18 recite: “wherein the pH of the composition is temperature dependent wherein the pH is between 7.4 and 8.2 within the temperature range of 20 C to 39 C”.
M.P.E.P. #2163 states: “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention... one must define a compound by ‘whatever characteristics sufficiently distinguish it’. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.
Claims 1-6, 8-16 and 18 encompass pharmaceutical compositions further limited by their pH (between 7.4 and 8.2) within the temperature range of 20C to 39C. Therefore, the claims encompass a genus of pharmaceutical compositions defined by its pH, which is simply a wish to know the identity of such composition with that pH.  The pH of a composition normally depends on the type of buffer.  Since the instant composition is free of buffer, then the pH depends on the quality and quantity of its components (i.e. solvents, drugs, excipients, salts, etc.).  In the instant case, Applicant defines the components: ibuprofen, arginine, and except for claim 5, diuretics in general.  Further, except for claim 9 and 10, there is no concentration or amount of either ibuprofen or arginine.  As such, for most of the claims there is no specific diuretic 
 Accordingly, there is insufficient written description encompassing a composition for injectable formulation “wherein the pH of the composition is temperature dependent wherein the pH is between 7.4 and 8.2 within the temperature range of 20 C to 39 C” because the relevant identifying characteristics of the genus such as concentration of ibuprofen and arginine, and type of diuretic are not set forth in the specification as-filed, commensurate in scope with the claimed invention. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v.Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF’s 
Per the Enzo court’s example, (Enzo Biochem, Inc. i/. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.
Similarly, composition for injectable formulations “wherein the pH of the composition is temperature dependent wherein the pH is between 7.4 and 8.2 within the temperature range of 20 C to 39 C’’ do not distinguish any particular pharmaceutical composition from others having the same activity or function and as such does not satisfy the written-description requirement. Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus. Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i) (C), above). See EliLilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the genus.” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 
In the instant case, Applicant does not disclose a single composition comprising arginine, ibuprofen and a specific diuretic that will satisfy the requirement that “the pH of the composition is temperature dependent wherein the pH is between 7.4 and 8.2 within the temperature range of 20 C to 39 C”
There is no indication in the instant specification, nor in the prior art, which concentrations of ibuprofen and arginine, and which diuretics are required in order to achieve the required pH limitations of the instant claims.
Given the broad scope of the claimed subject matter (the large genus of pharmaceutical compositions that might satisfy the instant pH parameters), applicant has not provided sufficient written description that would allow the skilled artisan to recognize that applicant was in possession of the genus of compositions for injectable formulations comprising ibuprofen: arginine and a diuretic, that will achieve the pH parameters of claim 1.
In the absence of structural characteristics that are shared by members of the genus of “compositions for injectable formulations “wherein the pH of the composition is temperature dependent wherein the pH is between 7.4 and 8.2 within the temperature range of 20 C to 39 C’”; one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).
In summary, the skilled in the art will not know which concentrations of arginine and ibuprofen, and which diuretics should be present in the injectable formulation in order to satisfy the above pH limitations.



Claim Rejections - 35 USC § 103 (New Rejection Not Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanz-Menendez et. al. (ES 2422563 (10-2014), English translation, cited in previous office action) Wang et. al. (CN 103301118 (09-2013), machine translated, cited in previous office action), Wang et. al. (CN 101069681 (11-2007), machine translated, cited in previous office action), Beijing Fukangren Biopharmaceutical Technology (09-2013), machine translated, cited in previous office action) and Pavliv (WO 2003/039532, May 2003) as evidenced by Langfield et. al. (US 5,116,955, cited in previous office action), Galaffu (US 2015/0208705, cited in previous office action) and Pierobon (US 2008/0075689, cited in previous office action). 

For claims 1, 3-5 and 8, the prior art teaches injectable compositions comprising aqueous solutions of ibuprofen, arginine and isotonic agents like mannitol, without sodium, dextrose and buffer. 

For example: 

injectable pharmaceutical composition comprising:
a) Ibuprofen, 
b) arginine, 
c) an isotonic agent ,
d) optionally a regulating agent of the pH (i.e. a buffer), and
e) water for injection and 
wherein the ibuprofen: arginine ratio is from 1.0:1.0 to 1.0:1.2 and the pH is between 7.6 and 8.0 (see abstract, page 5 and claim 1) and the isotonic agent can be among others: mannitol (see page 7, line 9), wherein the composition does not comprise a sodium salt, dextrose or a buffer, since all these 3 ingredients are optional.
Since the authors do not mention any temperature, it is reasonable to assume that all the data provided, including the pH, is at room temperature, which is normally considered between 20C and 24C (68F and 75F). 
As such, one can envision an injectable formulation comprising:
1- Ibuprofen: arginine in a 1.0:1.0 to 1.0:1.2 ratio,
2- Mannitol (a diuretic),
3- Water for injection
4- A pH between 7.6 and 8.0, and
5- There is no need for sodium, dextrose or buffer.

b) Wang (118’) teaches an injectable formulation comprising:

70g of mannitol (a diuretic) at a concentration of 4.6% w/v (70/1500 x 100),
1,500 mL of water for injection, and
There is no need for sodium, dextrose or buffer
 (See abstract and see page 5, under 2. Preparation process, step A).
The authors do not mention the pH of this solution.  However, similar solutions of ibuprofen: arginine show a pH of 7.4 (see Pavliv, Example 1 on page 4, paragraph [016])
Since the authors do not mention any temperature, it is reasonable to assume that all the data provided, including the pH, is at room temperature, which is normally considered between 20C and 24C (68F and 75F).
In summary, Wang (118’) teaches an injectable formulation comprising:
1- Ibuprofen: arginine in a 1:1 ratio,
2- Mannitol (a diuretic) at a concentration of 4.6% w/v,
3- Water for injection
4- Approximate pH is 7.4, and
5- No buffer, no sodium or nor dextrose are necessary 


c) Wang (681’) teaches an injectable formulation comprising: 
1- Ibuprofen (200 g) and arginine (169 g) in a 1:1 ratio,
2- Mannitol (a diuretic) at a concentration of 3.0 % w/v (150/5000 x 100),

4- Wherein the pH is between 6 and 8, and
5- There is no need for sodium, dextrose or buffer.
 (See claims 1 and 3, page 4 and page 5 under DISCLOSURE, and Embodiment 1 at the bottom of page 5 and top of page 6 under USE FOR INVENTION).  
Since the authors do not mention any temperature, it is reasonable to assume that all the data provided, including the pH, is at room temperature, which is normally considered between 20C and 24C (68F and 75F).

 
d) Beijing Fukangren Biopharmaceutical teaches an injectable formulation comprising:
1- The S-enantiomer of ibuprofen (dexibuprofen) and arginine in a 1.0:0.8 to 1.0:1.3 ratio, 
2- An isotonic agent like mannitol,
3- Water for injection
4- A pH between 7.2 and 8.0, and
5- There is no need for sodium, dextrose or buffer 
(See pages 5 and 6, and Embodiment 6 on page 11).  In fact, Embodiment 6 teaches a formulation comprising Ibuprofen, arginine, mannitol and water, without any buffer, sodium or dextrose.


Finally, Pavliv teaches injectable formulation comprising about 1:1 mixtures of ibuprofen: arginine in water.  Pavliv teaches that “for injectable products is beneficial to produce a liquid dosage form of ibuprofen having a pH similar to blood (pH 7.4) (See page 2, paragraph [009], see [012] and example 1 on paragraph [016]). 

In summary, the prior art teaches injectable formulations comprising aqueous solutions of ibuprofen and arginine in ratios oscillating from 1.0:0.8 to 1.0:1.3 which overlaps with the instantly claimed ratios (1.0:1.2 to 1.0:2.0), mannitol as the isotonic agent in concentrations from 3.0 w/v up to 4.6 w/v, which overlaps with the instantly claimed range (3.9% - 4.35% w/v or 4.05% - 4.25%) and wherein the pH can be between 7.6 and 8.0 at room temperature (between 20C and 24 C) which anticipates the instantly claimed pH range (between 7.4 and 8.2) and temperature range (20C and 39C).

MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium)”.

The prior art does not teach that pH is temperature dependent.  However, this an inherent property of the parameter “pH”.  The prior art teaches that the pH of any aqueous solution is temperature dependent, as evidenced by Langfield et. al.  US 5,116,955), Galaffu et. al. (US 2015/0208705) and Pierobon et. al. (US 2008/0075689)
Langfield teaches that the pH is temperature dependent (see column 1, line 45).   Galaffu teaches that pH is a measure of the acidity of an aqueous solution and is temperature dependent (see [0030]).  Finally, Pierobon teaches: ”The pH of water is 7.0 at 22 C.  The pH is temperature-dependent and decreases at higher temperatures” (see [0023]). 


All this will result in the practice of claims 1, 3-5 and 8 with a reasonable expectation of success.

For claim 2, 
Sanz-Menendez teaches that the pH is between 7.6 and 8.0 (see claims on page 3 and first two lines on page 4). 
Wang teaches that wherein the pH is between 6 and 8 (see claims 1 and 3, see page 4 and top of page 5 under DISCLOSURE, and bottom of page 5 and top of page 6 under USE FOR INVENTION).
Beijing Fukangren Biopharmaceutical teaches that the pH between 7.2 and 8.0 (see pages 5 and 6).
Finally, Pavliv teaches injectable formulation comprising about 1:1 mixtures of ibuprofen: arginine in water.  Pavliv teaches that “for injectable products is beneficial to produce a liquid dosage form of ibuprofen having a pH similar to blood (pH 7.4) (See page 2, paragraph [009], see [012] and example 1 on paragraph [016]). 

All of the above ranges are either close or overlap with the instantly claimed pHs: 7.47, 7.41 and 7.38.

prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).” 

The prior art is silent regarding the statements of claim 2: “wherein the pH of the composition is 7.47 at 37C, 7.41 at 38C and 7.38 at 39C”.
However, as stated above, the prior art teaches the same or similar pH at room temperature (between 20 and 24 C).  Further as evidenced by Langfeld (US 5,116,955) and Pierobon (US 2008/0075689) it is known that the pH inherently decreases with an 
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the pharmaceutical composition made obvious by the prior art does not possess the same material, structural and functional characteristics of the pharmaceutical composition claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the pharmaceutical formulation in the claimed method is different from the pharmaceutical formulation taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
MPEP 2112 V states: “The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same... [Footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”

All this will result in the practice of claim 2 with a reasonable expectation of success.

For claim 6, Sanz-Menendez teaches water for injection (see page 7 for example), thus resulting in the practice of claim 6 with a reasonable expectation of success.

For claim 9, Wang (118’) teaches 10.8 mg/mL of ibuprofen (16.2 g of ibuprofen in 1,500 ml) which is very close to the instantly claimed range (1 mg/mL to 8 mg/mL).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% 
All this will result in the practice of claim 9 with a reasonable expectation of success.

For claim 10, Sanz-Menendez teaches a range of 50 mg/mL to 150 mg/ml of ibuprofen (see page 9) which anticipates the instantly claimed range (25 mg/mL up to 200 mg/mL).

For claim 11, Sanz-Menendez teaches water for injection (see page 7 for example), thus resulting in the practice of 11 with a reasonable expectation of success.

For claims 12-14, the prior art is silent regarding “wherein the pharmaceutical composition is stable for 48 months in glass bottle with stopper”.
However, Wang (‘681) teaches that the compositions are very stable (see Abstract).  Further, the stability of a composition will depend mainly of the quality and relative quantity of its components, which, as established above, are very similar to the ones of the prior art.  
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the pharmaceutical composition made obvious by the prior art does not possess the same material, structural and functional characteristics of the pharmaceutical composition claimed in the instant application.  In In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
MPEP 2112 V states: “The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same... [Footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”


For claim 15, it will be obvious for an injectable sterile formulation to be manufactured aseptically.
Further, according to MPEP 2113: “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)”.
In the instant case, the prior art teaches compositions comprising the same components as the instant claims: ibuprofen, arginine, mannitol, water for injection, etc.  
 In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)”.
All this will result in the practice of claim 15 with a reasonable expectation of success.

For claim 16, the prior art is silent regarding “wherein the pharmaceutical composition is autoclaveable for instance at a temperature around 121 C”.  However: “the autoclaveability of the pharmaceutical composition” will naturally flow from the teachings of (or composition made obvious by) the prior art (see above rejection).
Apparently, Applicant has discovered a new property or advantage ("the autoclaveability of the pharmaceutical composition”) of the composition made obvious by the prior art (“a formulation comprising ibuprofen, arginine and mannitol").
MPEP 2145 II states: “The fact that Applicant has recognized another advantage ("the autoclaveability of the pharmaceutical composition”) which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious”.  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: the pharmaceutical composition being autoclaveable at a temperature around 121 C) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”

All this will result in the practice of claim 16 with a reasonable expectation of success.

For claim 18, the prior art clearly teaches that ibuprofen injectable formulations can be used for analgesic treatment (see for example Sanz-Menendez, page 6, first paragraph).

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response:
1- The Sanz-Menendez reference:

Contrary to Applicant’s assessments, Sanz-Menendez does not use a buffer to reach the desired pH.  Sanz-Menendez utilizes HCl to adjust the pH which is an acid and is not considered a buffer.
As stated in the above rejection, the decrease in pH with the increase in temperature is an inherent property of water solutions as described by Langfield, Galaffu and Pierobon.
The fact that Sanz-Menendez examples show NaCl as he diuretic instead of mannitol, is irrelevant, since Sanz-Menendez clearly teaches that mannitol is an equivalent diuretic, so the skilled in the art will be likely motivated to replace NaCl with mannitol, in particular in view of the other references (Wang ‘118, Wang ‘681 and Beijing Fukangren Biopharmaceutical Technology).
The fact that Sanz-Menendez requires pH adjustment is completely irrelevant, since Applicant is claiming a composition, not a method of making that composition, as such, as long as the final product is the same or similar, any differences in the process of making these formulations are not considered valid limitations.  MPEP 2113: “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).” 


Regarding Wang (‘118), the 4.6% value for mannitol together with the 3.0% value of Wang (‘681) teach a range that overlaps with the instantly claimed range (3.9% to 4.35%).  The ratio of ibuprofen: arginine disclosed of 1:1 is very close to the claimed range of claim 1, and also, Beijing Fukangren Biopharmaceutical teaches an injectable formulation comprising: ibuprofen: arginine in a 1.0:0.8 to 1.0:1.3 ratio, which overlaps with the instantly range. 

Regarding Beijing Fukangren Biopharmaceutical, contrary to Applicant’s assertions, most of the compositions do not require a buffer (See for example embodiment 6).

Finally, Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combination of references.  See MPEP 2145 IV: “In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).”


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
June 7, 2021.